DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-11 and 17-21, drawn to apparatus comprising: a second set of digit lines having a second length that is shorter than the first length, the digit lines of the second set coupled to the memory cell of the second plurality; and a plurality of interface connections coupled to the data bus, each connection couplable to a solder pad, wherein the first physical address space is located closer to the interface connections than the second physical address space, classified in class G11C11/4093.
II.	Claims 12-16, drawn to a method comprising: reading data via the activated word line at interface connections in a first time after receiving the read command if the address is associated with the first physical address space, or in a second time which is shorter than the first time if the address is associated with the second physical address space, classified G11C11/4091.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the device can be use by another different method that does not require reading data via the activated word line at interface connections in a first time after receiving the read command if the address is associated with the first physical address space, or in a second time which is shorter than the first time if the address is associated with the second physical address space. If applicant elects Invention I, then it is further restricted as follows:
This application contains claims directed to the following patentably distinct species: 

Species I – drawn to an apparatus comprising: a second set of digit lines having a second length that is shorter than the first length, the digit lines of the second set coupled to the memory cell of the second plurality; and a plurality of interface connections coupled to the data bus, each connection couplable to a solder pad, wherein the first physical address space is located closer to the interface connections than the second physical address space, as shows in fig. 6 as one embodiment, to which suggested claims 1-11 are drawn.

Species II – drawn to an apparatus comprising: a first row hammer refresh (RHR) tracking circuit configured to monitor access operations associated with the first plurality of word lines, and a second RHR tracking circuit, as shows in Fig. 12 as another embodiment, to which suggested claims 14-21 are drawn.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims are generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHAN TRAN/Primary Examiner, Art Unit 2825